Title: From Alexander Hamilton to Ebenezer Stevens, 4 January 1800
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York Jany. 4th. 1800
          
          The bearer John Meredith having been summoned sent, by my direction, to attend Court Martial at Scotch Plains as a witness, you are desired to make him a reasonable compensation for his time and Expences—
          With great consideration I am Sir yr. ob Servt.
          
            A Hamilton
          
          Col. General Stevens—
        